 Case 2:19-cv-10204-DPH-APP ECF No. 7 filed 04/03/19   PageID.73   Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN

STRIKE 3 HOLDINGS, LLC,                         ) Case No. 2:19-cv-10204
                                                ) Hon. Denise P. Hood
          Plaintiff,                            )
v.                                              )
                                                )
JOHN DOE subscriber assigned IP Address         )
                                                )
23.28.47.108,                                   )
                                                            )
               Defendant.


 JOEL A. BERNIER (PP-74226)            JOHN T. HERMANN (P-52858)
 Attorney for Plaintiff                Attorney for IP Address 23.28.47.108
 49139 Schoenherr Road                 2684 West Eleven Mile Road
 Shelby Township, MI 48315             Berkley, MI 48072
 (586) 991-7611 tel.                   (248) 591-9291 tel.
 (586) 991-7612 fax.                   (248) 591-2304 fax.
 Bbclawgroup@gmail.com                 Hermannlawoffices@comcast.net


                            ATTORNEY APPEARANCE

        PLEASE TAKE NOTICE that I am appearing as counsel on behalf of JOHN

DOE subscriber assigned IP Address 23.28.47.108, in connection with the above

captioned civil case.

     Dated: April 3, 2019              /s/ John T. Hermann
                                       JOHN T. HERMANN (P52858)
                                       Attorney for IP Address 23.28.47.108
                                       2684 West Eleven Mile Road
                                       Berkley, MI 48072
                                       (248) 591-9291 tel.
                                       (248) 591-2304 fax.
                                       Hermannlawoffices@comcast.net
Case 2:19-cv-10204-DPH-APP ECF No. 7 filed 04/03/19          PageID.74   Page 2 of 2




                      CERTIFICATE OF COMPLIANCE

      Pursuant to E.D. Mich. LR 5.1(a) I hereby certify that the foregoing has been

prepared using one of the font and point selections approved by the Court in E.D.

Mich. LR 5.1(a)(3). This document was prepared using Times New Roman (14 pt.).


  Dated: April 3, 2019                        /s/ John T. Hermann
                                              JOHN T. HERMANN (P52858)
                                              Attorney for IP Address 23.28.47.108
                                              2684 West Eleven Mile Road
                                              Berkley, MI 48072
                                              (248) 591-9291 tel.
                                              (248) 591-2304 fax.
                                              Hermannlawoffices@comcast.net


                CERTIFICATE OF ELECTRONIC SERVICE

       I hereby certify that I electronically filed the foregoing paper with the Clerk
of the Court with the ECF system which will send notification of each filing to the
following:

                                Joel A. Bernier, Esq.


  Dated: April 3, 2019                        /s/ John T. Hermann
                                              JOHN T. HERMANN (P52858)
                                              Attorney for IP Address 23.28.47.108
                                              2684 West Eleven Mile Road
                                              Berkley, MI 48072
                                              (248) 591-9291 tel.
                                              (248) 591-2304 fax.
                                              Hermannlawoffices@comcast.net




                                          2
